DETAILED ACTION
This is a response to the Applicant’s remarks and arguments filed 06/08/2021 in response to the NFOA.  Claims 1, 6, 10, 13-29 are pending. Claims 2-5, 7-9, 11 and 12 are cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.  	Claims 1, 10, 13-20, 22-29  are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (WO 2013/010349 A1), hereinafter “Nishio”, in view of  Lee et al. (WO 2018030625 A1), hereinafter “Lee”, in further view of Yeo et al. (US20200028640), hereinafter “Yeo”.

Regarding the method of claim 1, Nishio teaches:
A method for performing wireless communication by a user equipment (UE), the method including: 
receiving resource set configuration information related to a demodulation reference signal (DMRS) from a base station (Nishio, page 16, line 8-10, page 26, lines 24-30: For both downlink and uplink DMRS cases, i.e. the DMRS of PUSCH or PDCCH, the scrambling sequences are initialized by random seeds based on transmission point); 
determining a first identification (ID) based on the resource set configuration information (Nishio, page 28, lines 27-30: the ID is not limited to a UE specific ID, it is possible to generate the random seed based on a group ID, also referred to as a common ID that is shared by a group of UEs.); 
transmitting, to the base station, a first physical uplink shared channel (PUSCH) including the DMRS through a grant-free uplink (UL) transmission, the DMRS being related to the first ID (Nishio page 26 lines 24-30, page 27, lines 11-17: The DMRS of the PUSCH (included within) is scrambled based on a sequence based on the transmission point ID); 
wherein the first ID is different from a second ID for identifying the UE (Nishio, page 30, lines 28-29; page 31, lines 1-17: the ID can be one of various such as IMSI (International Mobile Subscriber Identification Number), an ID assigned to a user equipment when the user equipment accesses to a LTE network, user equipment specific ID like C-RNTI, or generated using a control reference signal such as DMRS, or the like.)
 wherein a first scrambling… and a search space for the UL grant are related to the first ID (Nishio, page 27, lines 15-17: on the control channel, such as PDCCH, a scrambling sequence initialized by a random seed is scrambled to a data or control channel to randomize the potential ICI among cells or transmission points), and 
wherein, based on the grant-free UL transmission and the grant-based UL transmission being performed, based on a same transport block (TB), a second scrambling .
Nishio does not teach:
, from the base station, a downlink control channel including an UL grant for a second PUSCH, the UL grant being related to the first ID; and 
transmitting the second PUSCH through a grant-based UL transmission based on the UL grant 
However, Lee teaches:
receiving, from the base station, a downlink control channel including an UL grant for a second PUSCH, the UL grant being related to the first ID; and 
transmitting the second PUSCH through a grant-based UL transmission based on the UL grant (Lee [0169]: The UE may (re)transmit the uplink signal (a second UL that could be grant-free or grant-based) with increased power level (or rampdown in power) after the first uplink transmission),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Lee into the method of Nishio in order to enable a second UL transmission, to improve on signal reception against interference (ramping up in transmit power) or save on power consumption (ramping down in transmit power). The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Nishio and Lee do not teach:
a first cyclic redundancy check (CRC) masking…
and a second CRC masking of the second PUSCH
However, Yeo teaches:
a first cyclic redundancy check (CRC) masking…
and a second CRC masking of the second PUSCH  (Yeo, [0210]: In this LTE/ 5G network, the DCI is independently scrambled with a given radio temporary identifier (RNTI or UE ID) with respect to each UE. After cyclic redundancy check (CRC) is added to the DCI and subject to channel coding, the DCI may be configured with each independent PDCCH and transmitted. Scrambling and CRC masking is added to downlink and uplink messages (DMRS, CSI-RS, etc.) to enhance signal reception in light of interference.) 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Yeo into the method of Nishio in order to enhance signal reception, more resilient to interference with standard communication techniques (CRC masking and code scrambling) for improved network performance. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding the method of claim 10, Nishio teaches:
A user equipment (UE) for performing wireless communication, comprising: 
at least one memory storing instructions; (Nishio, page 16, line 20: RAM  815 memory for storing) 
at least one transceiver (Nishio, page 16, line 23: transceiver 801, also Fig 8); and 
at least one processor coupling the at least one memory and the at least one transceiver (Nishio, page 16, line 23: transceiver unit 801; page 16, line 16: CPU (processor) 810, also Fig. 8), wherein the at least one processor is configured to: 
control the at least one transceiver to receive a resource set configuration information related to a demodulation reference signal (DMRS) from a base station ((Nishio, page 16, line 8-10, page 26, lines 24-30: For both downlink and uplink DMRS cases, i.e. the DMRS of PUSCH or PDCCH, the scrambling sequences are initialized by random seeds based on transmission point);   
determine a first identification (ID) based on the resource set configuration information (Nishio, page 28, lines 27-30: the ID is not limited to a UE specific ID, it is possible to generate the random seed based on a group ID, also referred to as a common ID that is shared by a group of UEs.); 
control the at least one transceiver to transmit, to the base station, a first physical uplink shared channel (PUSCH) including the DMRS through a grant-free uplink (UL) transmission, the DMRS being related to the first ID (Nishio page 26 lines 24-30, page 27, lines 11-17: The DMRS of the PUSCH (included within) is scrambled based on a sequence based on the transmission point ID); 
wherein the first ID is different from a second ID for identifying the UE (Nishio, page 30, lines 28-29; page 31, lines 1-17: the ID can be one of various such as IMSI (International Mobile Subscriber Identification Number), an ID assigned to a user equipment when the user equipment accesses to a LTE network, user equipment specific ID like C-RNTI, or generated using a control reference signal such as DMRS, or the like.)
wherein a first scrambling, … and a search space for the UL grant are related to the first ID, and -6-Application No.: 16/609,261Docket No.: 8737.02439.US00 
wherein, based on the grant-free UL transmission and the grant-based UL transmission being performed, based on a same transport block (TB), a second scrambling 

Nishio does not teach:
control the at least one transceiver to receive a downlink control channel, and 
control the at least one transceiver to transmit a second PUSCH through a grant-based UL transmission based on the UL grant, 
However, Lee teaches:
control the at least one transceiver to receive a downlink control channel, and 
control the at least one transceiver to transmit a second PUSCH through a grant-based UL transmission based on the UL grant,  (Lee [0169]: The UE may (re)transmit the uplink signal (a second UL that could be grant-free or grant-based) with increased power level (or rampdown in power) after the first uplink transmission),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Lee into the method of Nishio in order to enable a second UL transmission, to improve on signal reception against interference (ramping up in transmit power) or save on power consumption (ramping down in transmit power). The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Nishio and Lee do not teach:
a first cyclic redundancy check (CRC) masking…
and a second CRC masking of the second PUSCH
However, Yeo teaches:
a first cyclic redundancy check (CRC) masking…
and a second CRC masking of the second PUSCH (Yeo, [0210]: In this LTE/ 5G network, the DCI is independently scrambled with a given radio temporary identifier (RNTI or UE ID) with respect to each UE. After cyclic redundancy check (CRC) is added to the DCI and subject to channel coding, the DCI may be configured with each independent PDCCH and transmitted. Scrambling and CRC masking is added to downlink and uplink messages (DMRS, CSI-RS, etc.) to enhance signal reception in light of interference.) 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Yeo into the method of Nishio in order to enhance signal reception, more resilient to interference with standard communication techniques (CRC masking and code scrambling) for improved network performance. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 13 and 22, Nishio teaches: 
The method of claim 1, based on the grant-free UL transmission being performed based on a first TB and the grant-based UL transmission being performed based on a second TB which is different from the first TB (Nishio, page 20, lines 16-24: Nishio teaches an embodiment that the first seed based on a transmission point ID can be different from a second seed generated based on a UE specific ID. The scranbling sequence from the first seed is directed to the first UL transmission, and the second seed for the second UL transmission, keeping the respective TBs distinct and separate.) 
Nishio and Lee do not teach:
the second scrambling and the second CRC masking for the second PUSCH are related to the second ID.
However, Yeo teaches:
the second scrambling and the second CRC masking for the second PUSCH are related to the second ID. (Yeo, [0210]: In this LTE/ 5G network, the DCI is independently scrambled with a given radio temporary identifier (RNTI or UE ID) with respect to each UE. After cyclic redundancy check (CRC) is added to the DCI and subject to channel coding, the DCI may be configured with each independent PDCCH and transmitted. Scrambling and CRC masking is added to downlink and uplink messages (DMRS, CSI-RS, etc.) to enhance signal reception in light of interference.) 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Yeo into the method of Nishio and Lee in order to enhance signal reception, more resilient to interference with standard communication techniques (CRC masking and code scrambling) for improved network performance. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 14 and 23, Nishio teaches:
The method of claim 1, wherein the first PUSCH includes the second ID (Nishio, page 30, lines 28-29; page 31, lines 1-17: the ID can be one of various such as IMSI (International Mobile Subscriber Identification Number), an ID assigned to a user equipment when the user equipment accesses to a LTE network, user equipment specific ID like C-RNTI, or generated using a control reference signal such as DMRS, or the like.)


Regarding claim 15 and 24, Nishio teaches:
The method of claim 14, wherein the second ID is related to a cell- radio network temporary identity (C-RNTI) Nishio, page 30, lines 28-29; page 31, lines 1-17: the ID can be one of various such as IMSI (International Mobile Subscriber Identification Number), an ID assigned to a user equipment when the user equipment accesses to a LTE network, user equipment specific ID like C-RNTI, or generated using a control reference signal such as DMRS, or the like.)

Regarding claim 16 and 25, Nishio teaches:
The method of claim 1, wherein the first ID is related to a time and frequency resource to which the DMRS is mapped (Nishio, page 31, lines 13-17: the preset ID can generated using a reference signal such as DMRS, or the like.)

Regarding claim 17 and 26, Nishio teaches:
The method of claim 1, wherein the first ID is related to a sequence for the DMRS (Nishio, page 31, lines 13-17: the preset ID can generated using a reference signal such as DMRS, or the like.).

Regarding claim 18 and 27, Nishio teaches:
The method of claim 1, wherein the first ID is related to both a sequence for the DMRS and a time and frequency resource to which the DMRS is mapped (Nishio, page 31, lines 13-17: the preset ID can generated using a reference signal such as DMRS, or the like.).

Regarding claim 19 and 28, Nishio does not teach:
The method of claim 6, wherein a second power ramping is performed during the repetition of the grant-free UL transmission 
However, Lee teaches:
The method of claim 6, wherein a second power ramping is performed during the repetition of the grant-free UL transmission (Lee, [169]: The terminal can retransmit the signal by increasing the power by a predetermined step size, where the step size may be set for each terminal or set of each terminal (as indicated by the TPC)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Lee into the method of Nishio in order to enable a power ramp on a second grant-free UL transmission, to improve on signal reception against interference (ramping up in transmit power) or save on power consumption (ramping down in transmit power). The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 20 and 29, Nishio does not teach:
The method of claim 6, wherein the first power ramping is performed in at least one transmission time interval (TTI), and wherein the at least one TTI is determined based on higher layer signaling. 
However, Lee teaches:
The method of claim 6, wherein the first power ramping is performed in at least one transmission time interval (TTI), and wherein the at least one TTI is determined based on higher layer signaling (Lee, [0175-176]: In the case for adaptive increased power increase/down method, the base station may transmit information indicating an increase or decrease of the determined terminal transmission power through terminal common signaling, such as through a reference signal (RS) [0179]: the base station can include information indicating whether the terminal should increase the transmission power or decrease the retransmission (e.g. RRC connection setup message or system information, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Lee into the method of Nishio in order to enable power ramping, to improve on signal reception against interference (ramping up in transmit power) or save on power consumption (ramping down in transmit power). The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.



16.	Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (WO 2013/010349 A1), hereinafter “Nishio”, and in view of Amuru et al. (US 2018/0070335 A1), hereinafter “Amuru”, in further in view of  Lee et al. (WO 2018030625 A1), hereinafter “Lee”,
	
17.	Regarding claims 6 and 21, Nishio does not teach:
	The method of claim 1, wherein the grant-free UL transmission is repeated based on the UL grant not being received by the UE, and 
wherein a first power ramping is performed before the grant-free UL transmission is repeated.
However, Amuru teaches:
The method of claim 1, wherein the grant-free UL transmission is repeated based on the UL grant not being received by the UE (Amuru [0183]: If the UE configured for the grant-free transmission does not receive the UL grant, the UE will transmit the UL data by the grant-free transmission for new data and re-transmission data.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Amuru into the method of Nishio in order to maintain continuous, grant-free, higher uplink transmission throughput such as during burst modes, instead of requiring UL grants from the base station, lessening control overhead and improving network throughput.
Nishio and Amuru do not teach:
wherein a first power ramping is performed before the grant-free UL transmission is repeated. 
	However, Lee teaches:
wherein a first power ramping is performed before the grant-free UL transmission is repeated. (Lee, [169-170]: The terminal can retransmit the signal by increasing the power by a predetermined step size, where the step size may be set for each terminal or set of each terminal (as indicated by the TPC)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Lee into the method of Nishio and Amuru in order to increase the transmission power in a contention-based multiple access scheme, to improve the probability of signal detection (or signal reception success) after the initial transmission might have failed or been received with errors (Lee [14], [169]). 

Response to Applicant’s Arguments
Examiner acknowledges Applicant’s amendments to Claims 1, 6 and 10. Applicant cancels claims 2-5, 7-9, 11 and 12. Claims 13-29 are newly added.
Applicant’s remarks, see page 10, filed on 06/08/2021, with respect to the Drawing Objections have been fully considered and are persuasive. The objections to Fig. 5 have been withdrawn.
Applicant’s remarks, see page 10, filed on 06/08/2021, with respect to the Specification Objections have been fully considered and are persuasive. The objections to Fig. 5, paragraph [116-121]  have been withdrawn.
Applicant’s arguments, see pages 10-12, filed 06/08/2021, have been fully considered but are not persuasive.
Applicant’s argument 1 (pages 10-12, regarding 102 rejection of claim 1)
In the remarks, the applicant argues that for the amended claim 1, that none of the references cited discloses “transmitting, to the base station, a first physical uplink shared channel (PUSCH) including the DMRS through a grant-free uplink (UL) transmission, the DMRS being related to the first ID”. Further that prior art Nishio does not disclose DMRS is included in a grant-free UL transmission related to the first ID.
Examiner’s response
Examiner respectfully disagrees. The prior art Nishio discloses: the DMRS of the PUSCH is scrambled based on a sequence based on the transmission point IDs (first ID). Meaning that the DMRS is included in the PUSCH transmission and scrambled. (Nishio page 26 lines 24-30, page 27, lines 11-17). 
Rejection of this limitation in claim 1 is maintained.

Applicant’s argument 2 (pages 10-12, regarding 102 rejection of claim 1)
In the remarks, the applicant argues that for the amended claim 1, that none of the cited references discloses that “a first scrambling, a first cyclic redundancy check (CRC) masking and a search space for the UL grant are related to the first ID.”
Examiner’s Response
Examiner respectfully disagrees. Newly cited prior art Yeo discloses:  In this LTE/ 5G network, the DCI is independently scrambled with a given radio temporary identifier (RNTI or UE ID) with respect to each UE. After cyclic redundancy check (CRC) is added to the DCI and subject to channel coding, the DCI may be configured with each independent PDCCH and transmitted. Scrambling and CRC masking is added to downlink and uplink messages (DMRS, CSI-RS, etc.) to enhance signal reception in light of interference. (Yeo, [0210])
Rejection of this limitation in claim 1 is maintained.

Applicant’s argument 3 (pages 10-12, regarding 102 rejection of claim 1)
In the remarks, the applicant argues that for the amended claim 1, that none of the cited references disclose: based on the grant-free UL transmission and the grant-based UL transmission being performed, based on a same transport block (TB), a second scrambling and a second CRC masking of the second PUSCH are related to the first ID.
Examiner’s Response
Examiner respectfully disagrees. The prior art Nishio discloses: on the control channel, such as PDCCH, a scrambling sequence initialized by a random seed is scrambled to a data or control channel to randomize the potential ICI among cells or transmission points..
Rejection of this limitation in claim 1 is maintained.
Rejection of claim 1 and 10, which is the apparatus claim of method claim 1, are maintained.
Claims 6, 13-29, which depend directly or indirectly from independent claims 1 and 10, are also rejected for dependency on rejected claims 1 and 10.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        



/HUY D VU/Supervisory Patent Examiner, Art Unit 2461